[*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Exhibit 10.29 AGREEMENT This agreement (“ Agreement ”) is entered into on [Dec. 30, 2014] by and between: NovaBay Pharmaceuticals, Inc., a corporation incorporated under the laws of the State of Delaware with its principal place of business at 5980 Horton Street, Suite 550, Emeryville, CA 94608, USA (“
